DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the communications filed on 05 July 2022.
Claims 1-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, a computer implemented method of estimating an attribute of an entity…The preamble recites a computer implemented method but the body of the claim is silent to where the computer implementation takes place. Further clarification is needed as to where the computer implementation takes place.
 Dependent claims 2-8 are similarly rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and system).

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites as a whole mathematical concept because the clam recites, constructing a model for the entity by building features of the model for the entity using data regarding the entity; computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient µ based on a drift parameter vector β; and computing a predicted entity success probability and a success probability confidence interval. The mere nominal recitation of a “computer” does not take the claim out of the mathematical concept grouping. Thus, the claim recites an abstract idea.
Claim 9 recites as a whole a mathematical concept because the claim recites, identifying an entity from a plurality of entities using a set of criteria filters; constructing a model for the entity by building features of the model for the entity using data regarding the entity; computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient µ based on a drift parameter vector β; and computing a predicted entity success probability and confidence interval. The mere nominal recitation of a “computer” does not take the claim out of the mathematical concept grouping. Thus, the claim recites an abstract idea.
Alternatively claim 9 recites, receiving a score for the plurality of entities based on the model; ordering the scores in a rank order the scores; and forming a portfolio from top n scoring entities, wherein the score comprises a measure of success for the entity, wherein the data further comprises an entity resource data, an industry sector of the entity, entity resource data, a competing entity data, personnel data, and an estimation of missing data. The limitations as drafted is a process that under their broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “computer” language, the claim encompasses a user simply ranking entities based on their scores and with pen and paper creating a portfolio of the top scoring entities.  The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea.
Dependent claims 2-8, and 10 merely reiterate the same abstract ideas with further embellishments of type of data and models, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above for independent claims 1 and 9.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements using a computer to implement the method. The computer is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 9 recites additional elements including a computer to evaluate a set of data, a prediction module, and a portfolio selection module. Each of the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8, and 10 merely reiterate the same abstract ideas using the same additional elements as recited above without imposing any meaningful limits or any further practical application.
Dependent claims 11 and 12 recite additional elements including a web platform, an entity search and analysis interface, a portfolio building tool and a user profile feature. These additional elements generally link the use of the judicial exception to a particular technological environment and invoked as tools to perform the abstract idea. 
Therefore, the additional elements recited in the claimed invention individually and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea and fail to integrate the judicial exception into any practical application.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. See Specification at [0030], [0070] for descriptions of generic/conventional computing devices and programming. Neither the claims nor the specification discloses a particular machine. As such the computing components recited in the claims are used as tools to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a computer system including a processor, memory and non-transitory computer-readable storage medium in order to improve the speed in predicting an outcome for an entity. Additionally, the additional elements (i.e. a web platform, an entity search and analysis interface, a portfolio building tool and a user profile feature) generally link the use of the judicial exception to a particular technological environment.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al (US 2010/0030722 A1) in view of Shrivastava et al (US 2019/0378048 A1) in view of Mun (US 20140324521 A1).
Claim 1: Goodson discloses a computer implemented method of estimating an attribute of an entity, the method of estimating based on a set of data, the set comprising resource data, an industry sector of the entity, investor data, a competing entity data, personnel data, and estimated missing data, the method comprising the steps of (see [0027]:  entity's funding, entity profiles, industry specific information. [0040]: entities in the competitive landscape. [0045]: venture capitalists): 
identifying an entity from a plurality of entities using a set of criteria filters (see [0074]:  the search bar 614 provide easy access to other entities); 
constructing a model for the entity by building features of the model for the entity using data regarding the entity (see [0028-0030]:  a predictive model computing system may predict the future success of an entity, such as an early stage startup. [0039]: using a predictive model that identifies patterns of performance indicators); 
computing a predicted entity success probability (see [0066]: a predetermined number of regressions are processed to find patterns of variables that have influence on startups' success. The data on a startup is analyzed to identify to what extent the startup fits the patterns of a successful startup. Patterns for success were identified by performing analysis (i.e. pattern recognition) of historical data collected. The number and type of patterns may vary as more data is collected. The model is refined and iterated by comparing empirical data (e.g., what actually happens to the startup) versus the valuation prediction).
Goodson does not expressly disclose the following limitations but Shrivastava which also discloses a method and system of predicting a start-up company success, teaches a success probability confidence interval (see [0039]: For example, in a start-up company success prediction, a success condition for a target milestone of “end of the second year after first funding round” may specify success as an acquisition of the company at a valuation of X. The performance confidence score 218 represents the likelihood computed by the trained machine learning model 208 that the pre-milestone target query intents for a given milestone will result in post-milestone performance that will satisfy the success condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the process of predicting the success of entity of Goodson, computing a success probability confidence interval as taught by Shrivastava because it would indicate the accuracy of the performance result (Shrivastava, [0050]).
The combination of Goodson and Shrivastava do not expressly disclose the following limitations but Mun which also discloses determining the probability of success for companies teaches, computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient μ based on a drift parameter vector β (see [405]: Brownian motion, drift parameter sigma. [0410-411]: Mathematical Characteristics of Jump-Diffusion Processes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Goodson and Shrivastava with the method and system of computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient μ based on a drift parameter vector β as taught by Mun in order to provide predictive analysis of success rate (Mun, [0020]).

Claim 2: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 1 above. Goodson further discloses, receiving a score for the plurality of entities based on the model; ordering the scores in a rank order; and forming a portfolio from top n scoring entities, wherein the score comprises a measure of success for the entity (see [0031]: the scores of several entities may be displayed in an index sorted by a ranking of the scores. [0072]: ranking a startup hot list. see also [0088]).

Claim 3: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 2 above. Goodson further discloses, wherein forming the portfolio includes an assumption that the plurality of entities are correlated (see [0038]: Performance scores may then be calculated 210 based on the normalized data. In addition, competitive relationship scores for entities may also be calculated 212 based on the normalized data and the calculated performance scores of related entities).

Claim 4: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 2 above. Goodson further discloses, wherein forming the portfolio includes an assumption that the plurality of entities are independent (see Fig. 12, [0090]: a competitive landscape map of company A would only show nodes 1202, 1206, 1208, and 1212, representing companies B, D, E, and G.).

Claim 5 and 10: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 1 and 9 respectively. Mun further teaches, receiving a diffusion σ and a diffusion parameter vector γ for the model; receiving a drift model coefficient μ and a drift parameter vector β the model; for a plurality of features, building a distribution of β and γ for each feature; scoring and ranking diffusion and drift scores for the entity based on the distribution; and using the scores and ranks to correlate an entity feature corresponding to the distributions of β and γ with a success for the entity ((see [405]: Brownian motion, drift parameter sigma. [0410-411]: Mathematical Characteristics of Jump-Diffusion Processes).

Claim 9: Goodson discloses a system for modeling an entity, the system comprising a computer to evaluate a set of data, comprising (see [0032] FIG. (Figure) 1 is a block diagram illustrating components of an example machine able to read instructions from a machine-readable medium and execute them in a processor (or controller)): 
a prediction module, configured to perform steps comprising: identifying an entity from a plurality of entities using a set of criteria filters (see [0103]: processor implement modules. [0074]:  the search bar 614 provide easy access to other entities); 
constructing a model for the entity by building features of the model for the entity using data regarding the entity (see [0028-0030]:  a predictive model computing system may predict the future success of an entity, such as an early stage startup. [0039]: using a predictive model that identifies patterns of performance indicators); 
computing a predicted entity success probability (see [0066]: a predetermined number of regressions are processed to find patterns of variables that have influence on startups' success. The data on a startup is analyzed to identify to what extent the startup fits the patterns of a successful startup. Patterns for success were identified by performing analysis (i.e. pattern recognition) of historical data collected. The number and type of patterns may vary as more data is collected. The model is refined and iterated by comparing empirical data (e.g., what actually happens to the startup) versus the valuation prediction); and 
a portfolio selection module, configured to perform steps comprising: receiving a score for the plurality of entities based on the model; ordering the scores in a rank order the scores; and forming a portfolio from top n scoring entities, wherein the score comprises a measure of success for the entity (see [0031]: the scores of several entities may be displayed in an index sorted by a ranking of the scores. [0072]: ranking a startup hot list. see also [0088]), wherein the data further comprises an entity resource data, an industry sector of the entity, entity resource data, a competing entity data, personnel data, and an estimation of missing data (see [0027]:  entity's funding, entity profiles, industry specific information. [0040]: entities in the competitive landscape. [0045]: venture capitalists).
Goodson does not expressly disclose the following limitations but Shrivastava which also discloses a method and system of predicting a start-up company success, teaches a success probability confidence interval (see [0039]: For example, in a start-up company success prediction, a success condition for a target milestone of “end of the second year after first funding round” may specify success as an acquisition of the company at a valuation of X. The performance confidence score 218 represents the likelihood computed by the trained machine learning model 208 that the pre-milestone target query intents for a given milestone will result in post-milestone performance that will satisfy the success condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the process of predicting the success of entity of Goodson, computing a success probability confidence interval as taught by Shrivastava because it would indicate the accuracy of the performance result (Shrivastava, [0050]).
The combination of Goodson and Shrivastava do not expressly disclose the following limitations but Mun which also discloses determining the probability of success for companies teaches, computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient μ based on a drift parameter vector β (see [405]: Brownian motion, drift parameter sigma. [0410-411]: Mathematical Characteristics of Jump-Diffusion Processes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Goodson and Shrivastava with the method and system of computing a diffusion model coefficient σ based on a diffusion parameter vector γ; computing a drift model coefficient μ based on a drift parameter vector β as taught by Mun in order to provide predictive analysis of success rate (Mun, [0020]).

Claim 11: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 9 above. Goodson further discloses, a web platform configured to provide model estimation features and portfolio selection results, further comprising: an entity search and analysis interface configured to provide access to data for a plurality of entities; a portfolio building tool; and a user profile feature configured to track a selected entity and/or portfolio (see Figs 6-7: website for performance analysis of entities. [0073-0075]).

Claim 12: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 11 above. Goodson further discloses, wherein the entity search and analysis interface displays entity information including one or more of the group consisting of anomalous features, a model estimate for β, a model estimate for γ, and entity funding round time information (see Fig. 6-7).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson, Shrivastava and Mun as applied to claim 1 above, and further in view of Zhang et al (US 20100306290 A1).
Claim 6: The combination of Goodson, Shrivastava and Mun discloses the claimed invention as applied to claim 11 above. Goodson, Shrivastava and Mun do not expressly disclose the following limitations but Zhang teaches, imputing missing data regarding the entity, further comprising: forming an M by N matrix of M dimensional feature vectors for N entities; and performing a low-rank approximation to the feature matrix using nuclear norm regularization (See [0029]: reconstructing missing values in digital information represented in matrix. [0038]: Note that the presence of missing data is implicit in (2); for instance, the operator A may include TM measurements at ingress routers with no measurement errors (but with missing data), by writing (2) as M.cndot.*X=M.cndot.*D, (3) where D(i,j) contains the direct measurements (where available) and M is a N.sup.2.times.m matrix given by M ( i , j ) = { 0 , if X ( i , j ) is missing , 1 , otherwise. [0040] Embodiments of the present invention provide a general method and apparatus called "spatio-temporal compressive sensing" that allows accurate reconstruction of missing values in digital information represented in matrix or tensor form. The approach of embodiments as described hereinafter, comprises the following three main components: (i) SPARSITY REGULARIZED MATRIX FACTORIZATION (SRMF)--a method for obtaining a low-rank approximation to the data of interest that is consistent with both measurements and knowledge about the spatio-temporal structure of the data, (ii) a method for enforcing measurement constraints while staying close to the low-rank solution obtained by SRMF, and (iii) a method for combining low-rank approximation with local interpolation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Goodson, Shrivastava and Mun with the method of imputing missing data regarding the entity, further comprising: forming an M by N matrix of M dimensional feature vectors for N entities; and performing a low-rank approximation to the feature matrix using nuclear norm regularization because it would “allow accurate reconstruction of missing values” (Zhang, [0009]).

Claim 7: The combination of Goodson, Shrivastava, Mun and Zhang discloses the claimed invention as applied to claim 6 above. Zhang further teaches, wherein performing the low-rank approximation further comprises using a regularization parameter and a convergence threshold (see [0042]: SPARSITY REGULARIZED MATRIX FACTORIZATION (SRMF) seeks to solve the original missing value interpolation problem in (2) by obtaining a low-rank approximation to the TM. [0045] In order to solve (5) to derive L and R, an alternating least squares procedure may be used. Specifically, L and R are initialized randomly. The above optimization is then solved by taking one of L and R to be fixed and the other to be the optimization variable (which is a standard linear least squares problem). The roles of L and R are then swapped, and the procedure continues alternating towards a solution till convergence).

Claim 8: The combination of Goodson, Shrivastava, Mun and Zhang discloses the claimed invention as applied to claim 6 above. Zhang further teaches, wherein using the regularization parameter comprises replacing a missing value with a zero and calculating a singular value of the resulting matrix (see [0042] In one embodiment, SPARSITY REGULARIZED MATRIX FACTORIZATION (SRMF) seeks to solve the original missing value interpolation problem in (2) by obtaining a low-rank approximation to the TM: X.apprxeq.LR.sup.T, where Xis the TM of interest (of size m.times.n), L is the left factor matrix (of size m.times.r), R is the right factor matrix (of size m.times.r), R.sup.T denotes the transpose of matrix R, and r is an upper bound on the rank of the low-rank approximation (i.e., LR.sup.T).
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
Applicant’s response to the 35 USC 112 second paragraph rejection is insufficient to overcome the rejection. Claim 1 recites a computer implemented method in the preamble but the process steps fail to indicate where the computer implementation takes place. 
With respect to the 35 USC 101 rejections, the Applicant argues that,
…This preliminary rejection is improper. First, for this rejection to apply, the entire claim must be nothing more than a mathematical concept, yet the Office Action fails to mention certain limitations of the claim. Second, the Office Action makes an incorrect top-level glossary statement regarding another limitation of the claim being mathematical, with no argument or support provided. Regarding the first point, the limitation of identifying an entity from a plurality of entities using a set of criteria filters, which contains no mathematical equations, is not mentioned in the Office Action and cannot be ignored. This stands as at least one non-mathematical portion of claims 1 and claim 9. Regarding the claim 1 and claim 9 limitation of "constructing a model for the entity by building features of the model for the entity using data regarding the entity", this also is not a mathematical concept. The Office Action provides a conclusory statement regarding this limitation, with no support for the incorrect assumption that this is a mathematical concept. Therefore, the preliminary 101 rejection is improper and allowance is respectfully requested.
However, the examiner disagrees with the Applicant. According to the MPEP 2106.04(a)(2) Part I, “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”
Claim 1 for instance recites, constructing a model for the entity by building features of the model for the entity using data regarding the entity; computing a diffusion model coefficient a based on a diffusion parameter vector Y; computing a drift model coefficient based on a drift parameter vector p; and computing a predicted entity success probability and a success probability confidence interval. These steps are related to using mathematical methods. The identifying an entity from a plurality of entities using a set of criteria filters limitations is directed to data gathering for input for constructing a model for the entity by building features of the model for the entity using data regarding the entity; computing a diffusion model coefficient a based on a diffusion parameter vector Y; computing a drift model coefficient based on a drift parameter vector p; and computing a predicted entity success probability and a success probability confidence interval. The courts have found mere data gathering as insignificant extra-solution activity (see MPEP 2106.05(G)). Examiner maintains that the abstract idea has been correctly identified.
Applicant argues that “practical application of the limitations of claims 1 and 9 are demonstrated by pages 20-22 of the presently pending patent application and are not an abstract idea.” However, the Examiner disagrees with the Applicant. Examiner asserts that presenting or displaying results after data analysis, and/or providing user access to a platform to evaluate data does not  Presenting or displaying results after data analysis does not integrate an abstract idea to a practical application because the claimed process does not integrate the results of the analysis into a specific and tangible application. The sequence of data analysis-reception-display-reception-modification-display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant further argues that, “Goodson makes no reference to criteria filters and does not disclose, teach, or suggest this limitation of claim 1, which is also in claim 9.” However, the Examiner disagrees with the applicant. Goodson discloses at  [0074]:  the search bar 614 provide easy access to other entities. The search bar as disclosed in Goodson implies the capability to filter entities to retrieve the relevant entity.
The examiner disagrees with the Applicant’s arguments that “Goodson does not disclose, teach, or suggest building features of a model for the entity.” Examiner maintains that Goodson teaches ‘building features of a model for the entity at paragraph 0039: another mechanism is used to compute predicted scores 200F using a predictive model that identifies patterns of performance indicators. The examiner equates patterns of performance indicators of Goodson to the claimed ‘features of a model’.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629